UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                            19 Cr. 735 (KPF)

RICARDO REYNOSO,                               SCHEDULING ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     On January 10, 2020, Defendant Ricardo Reynoso pleaded guilty to

Count 1 of Information 19 Cr. 735. (See Minute Entry for 1/10/2019). At that

time, the Court scheduled Mr. Reynoso’s sentencing for May 13, 2020. Due to

restrictions on access to the Courthouse and on Courthouse operations due to

the ongoing COVID-19 pandemic, which restrictions are well-documented on

the Court’s website, the sentencing is hereby ADJOURNED to August 14,

2020, at 3:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, NY. Defendant’s sentencing submission shall be

due to the Court on July 31, 2020; and the Government’s sentencing

submission shall be due to the Court on August 7, 2020.

     SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
